GILDERSLEEVE, J.
The action is for broker’s commissions. The justice found on sufficient evidence that the services were illegally rendered, for the reason that plaintiffs had no written authority to offer the property for sale. See Pen. Code, § 64od; Whiteley v. Terry (Sup.) 82 N. Y. Supp. 89. Plaintiffs were not entitled to recover anything for such services, which were in themselves a violation of the law. See Griffith v. Wells, 3 Denio, 226. Nevertheless the justice gave judgment for plaintiffs in six cents damages and costs. Had the defendant appealed, the judgment would have been reversed. The plaintiffs have no cause for complaint, as they have obtained a more favorable judgment than, under the facts as found by the justice, they were entitled to have.
The judgment must be affirmed, with costs.
FREEDMAN, P. J., concurs.